

Exhibit 10.4
AMENDED & RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED & RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), is
made as of January 1, 2020 (the “Effective Date”) by and between Ocugen, Inc., a
Delaware corporation (the “Company”), and Vijay Tammara, an individual
(“Employee”).
The Company and Employee are parties to an Executive Employment Agreement dated
as of April 27, 2017, as amended (the “Prior Agreement”). The parties have
determined it is in its best interest to enter into this Agreement to set forth
the terms and conditions of Employee’s continued employment with the Company,
which shall supersede in its entirety the Prior Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, the Company and
Employee agree as follows:
1.Definitions. As used herein, the following terms shall have the meanings set
forth below unless the contexts otherwise requires:
“Affiliates” means, with respect to a person, all other persons controlling,
controlled by or under common control with the first person; the term “control,”
and correlative terms, means the power, whether by contract, equity ownership or
otherwise, to direct the policies or management of a person; and “person” means
an individual, partnership, corporation, limited liability company, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.
“Base Compensation” shall mean the annual rate of compensation set forth in
Section 4.1, as such amount may be adjusted from time to time.
“Board” shall mean the Company’s Board of Directors.
“Cause” shall mean the occurrence of any one or more of the events set forth
below in clauses (a) through (d), which, in the case of the event or events set
forth below in clause (a) is not cured by Employee within the time periods set
forth therein:
(a) failure or refusal by Employee to substantially perform a material portion
of the duties of his employment or to comply with the written rules and policies
of the Company which failure continues uncured thirty (30) days after written
notice of such failure or refusal (or such longer period as is necessary to cure
such event so long as Employee is diligently pursuing such cure and provided
such additional period is approved by the CEO) is provided to Employee setting
forth in reasonable detail the nature of such failure or refusal;
(b) Employee’s repeatedly engaging in willful and serious misconduct in
connection with his employment;
(c) engagement by Employee in fraudulent conduct; or
(d) Employee’s conviction of, or plea of no contest to, a felony or other crime
the circumstances of which are substantially related to the Employee’s position.
“Change of Control” shall mean (i) the closing of the sale, transfer or other
disposition of all or substantially all of the Company’s assets, (ii) the
acquisition by any person or group of persons in any transaction or series of
related transactions of direct or indirect beneficial ownership (within the
meaning of Section 13(d) of the





--------------------------------------------------------------------------------



Securities Exchange Act of 1934), other than the Current Holders of Securities
of the Company, of the power, directly or indirectly, to vote or direct the
voting of securities having more than 50% of the ordinary voting power for the
election of directors of the Company, (iii) the consummation of the merger or
consolidation of the Company with or into another entity (except a merger or
consolidation in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold not less than fifty
percent (50%) of the voting power of the capital stock of the Company or the
surviving or acquiring entity immediately following such merger or
consolidation), or (iv) a liquidation, dissolution or winding up of the Company;
provided, however, that a transaction shall not constitute a Change of Control
if the Change of Control is the result of an equity or debt financing, or if its
sole purpose is to change the state of the Company’s incorporation or to create
a holding company that will be owned in substantially the same proportions by
the persons who held the Company’s securities immediately prior to such
transaction.
“Current Holders of Securities of the Company” shall mean the current holders of
issued and outstanding “Securities” of the Company, their “Affiliates” (as such
terms are defined herein), and their respective employees, officers, directors,
blood or legal relatives, guardians, legal representatives, and trusts for the
primary benefit of any of such persons.
“Disability” shall mean Employee’s inability, for a period of six (6)
consecutive months, or a cumulative period of one hundred eighty (180) business
days out of a period of twelve (12) consecutive months, to perform the essential
duties of Employee’s position, even after taking into account any reasonable
accommodation required by law, due to a mental or physical impairment. The
determination of whether Employee is suffering from a Disability shall be made
either (a) by an independent physician, mutually chosen by Employee and the
Company; or (b) because Employee qualifies as disabled for purposes of the
Company’s long term insurance disability plan, if applicable.
“Good Reason” shall mean the occurrence of one or more of the events set forth
in clauses (a) through (e) below without the prior written consent of Employee,
provided that (i) Employee delivers written notice to the Company of Employee’s
intention to resign from employment due to one or more of such events, which
notice specifies in reasonable detail the circumstances claimed to provide the
basis for such resignation, and (ii) such event or events are not cured by the
Company within thirty (30) days following delivery of such written notice and
(iii) if not cured by the Company, Employee resigns his employment within
fifteen (15) days following the Company’s cure period:
(a) a reduction in Employee’s annual rate of Base Compensation unless such
reduction is made across all executives or employees of the Company;
(b) a termination or material reduction of a material benefit under any Company
benefit plans, programs or arrangements, in which the Employee participates
unless such termination or reduction is made across all executives or employees
of the Company;
(c) a material reduction in Employee’s job title, powers or authority;
(d) the Company’s material failure to comply with the terms of this Agreement or
any stock option or similar agreement with Employee then in effect;
(e) the requirement by the Company that Employee relocate or transfer Employee’s
principal office to a location more than 50 miles from Malvern, PA Office
(except that the requirement to travel in Section 2.3 shall not trigger this
subsection (e)).
“Proceeding” shall have the meaning set forth in Section 8 hereof.
“Severance Period” shall mean (i) a period of nine (9) months immediately
following the effective date of termination of Employee’s employment hereunder
if such termination is by the Company without Cause or
-2-



--------------------------------------------------------------------------------



by Employee for Good Reason, or (ii) a period of one (1) year if such
termination is by the Company without Cause or by Employee for Good Reason and
such termination occurs within twelve (12) months after a Change of Control.
“Securities” means any and all securities as such term is defined in Section 2
of the Securities Act of 1933, as amended, including, without limitation, all
common stock, preferred stock, convertible promissory notes, subordinated debt
instruments, and other securities issued by the Company.
“Term” shall have the meaning set forth in Section 3 hereof.
2.Contingent Employment; Employment and Duties.
2.1. Company hereby employs Employee and Employee hereby accepts continued
employment as Senior Vice President, Regulatory and Quality (“Senior Vice
President”) reporting to the Chief Executive Officer (“CEO”) of the Company.
Employee shall be member of the Executive Management Team. Employee shall be
responsible for all duties and entitled to all authority customarily assigned to
the position of Senior Vice President, including such other duties and such
other authority as specified by the CEO.
2.2. Employee shall render such services as are necessary and desirable to
protect and advance the best interests of the Company, acting, in all instances,
under the supervision of the CEO and in accordance with the policies set by the
Company.
2.3. So long as Employee shall remain an employee of the Company, except as
provided below, Employee’s entire working time, energy, skill and efforts shall
be devoted to the performance of Employee’s duties hereunder in a manner that
will faithfully and diligently further the business and interests of the
Company; provided, however, that Employee may (i) serve on corporate, civic or
charitable boards or committees; (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions; (iii) manage personal passive
investments; (iv) limited role as a scientific advisor, so long as the foregoing
activities, in the aggregate, do not materially interfere with the performance
of Employee’s duties to the Company in accordance with this Agreement; or (iv)
undertake such other endeavors as may be consented to by the CEO. Employee will
be based out of and shall work from Malvern, PA office provided by the Company
or other mutually agreeable office. Employee may be required to travel for up to
50% of Employee’s working time.
3.Term. Employee’s employment under this Agreement shall commence on the
Effective Date and shall continue until such employment is terminated pursuant
to Section 6 (the “Term”).
4.Compensation and Benefits.
4.1. Employee shall receive base compensation at the gross annual rate (without
regard to authorized tax or other legally required deductions and withholdings)
of $353,300, payable in installments in accordance with the Company’s regular
payroll practices in effect from time to time.
4.2. In the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”) and within the guidelines set by the Compensation
Committee for the Executive Management Team, the Company may pay to Employee an
annual bonus of up to 30% of Employee’s Base Compensation (the “Target Bonus”),
based upon performance criteria set for Employee by the Compensation Committee
and the CEO and certain other factors, including the Company’s performance,
financial stability, availability of cash, industry benchmarks and standards and
market conditions. Any annual bonus so awarded shall be payable by February 28th
of each year for the Employee’s performance in the previous year (the “Measuring
Year”). To be eligible for an annual bonus, the Employee must be employed on
December 31st of the Measuring Year.
5.Fringe Benefits. Employee shall be entitled to the benefits set forth below
for so long as Employee’s employment with the Company continues:
-3-



--------------------------------------------------------------------------------



5.1. The Company will reimburse Employee for all reasonable and necessary
expenses incurred by Employee on behalf or for the benefit of the Company upon
receipt of documentation therefor in accordance with the Company’s regular
reimbursement procedures and practices in effect from time to time. The Company
from time to time may require prior approval for individual expense items in
excess of pre-established aggregate amounts for a fixed period or in excess of
pre-established amounts for any type of expenditure during any fixed period.
5.2. Upon Employee’s achieving the eligibility requirements therefor, if any,
Employee will be eligible to participate in all applicable and established
Company benefit plans, programs and arrangements that may exist from time to
time (including, without limitation, pension, profit sharing, 401(k) plans, and
medical and life insurance programs) on the same terms as apply generally to
other similarly situated employees of the Company from time to time. Employee
shall be entitled to vacation, sick and other personal time off (PTO) in
accordance with the Company’s applicable employee handbook or policies.
6.Termination; Payments to Employee.
6.1. If Employee dies or suffers a Disability during the Term, the Employee’s
employment with the Company shall terminate as of the date of death or
Disability.
6.2. Subject to Sections 6.4 and 6.5 below, either Employee or the Company may
terminate this Agreement and Employee’s employment hereunder immediately upon
written notice to the other party.
6.3. If Employee’s employment terminates for any reason, Employee (or his estate
in the event of Employee’s death) shall be entitled to receive a lump sum cash
payment equal to the sum of the following: (i) payment of accrued but unpaid
Base Compensation up to the date of termination, and any earned but unused paid
vacation through the date of termination, if any, (ii) any annual bonus, earned
but unpaid for the previous calendar year, if applicable, and (iii) unreimbursed
business expenses covered by Section 5.1 hereof.
6.4. In addition to the amounts to be paid to Employee in accordance with the
provisions of Section 6.3 above, and except as otherwise provided in Section
6.5, if Employee’s employment is terminated (i) by the Company without Cause or
(ii) by Employee for Good Reason, then subject to Section 6.5, Employee shall be
entitled to receive the following (collectively, (A) and (B) the “Severance
Payment”): (A) for the duration of the Severance Period, Employee’s then current
Base Compensation minus any applicable taxes, and other withholdings, payable in
accordance with the Company’s standard payroll practices; and (B) from the
commencement of the Severance Period until the earlier of the expiration of the
Severance Period or such date as Employee, may be eligible for health insurance
coverage under another employer’s or a spouse’s employer’s health plan, the
Company will pay the Employee’s COBRA premium for any applicable health or
dental insurance, if he is eligible to elect COBRA continuation coverage.
6.5. If Employee’s employment is terminated (i) by the Company without Cause or
(ii) by Employee for Good Reason, in either case within twelve (12) months after
a Change of Control, Employee shall be entitled to receive the following
(collectively, (A), (B), (C) and (D) the “Change of Control Severance Payment”),
in lieu of the Severance Payment described in Section 6.4 and in addition to the
amounts to be paid to Employee in accordance with the provisions of Section 6.3
above: (A) for the duration of the Severance Period, Employee’s then current
Base Compensation minus any applicable taxes, and other withholdings, payable in
accordance with the Company’s standard payroll practices; (B) from the
commencement of the Severance Period until the earlier of the expiration of the
Severance Period or such date as Employee, may be eligible for health insurance
coverage under another employer’s or a spouse’s employer’s health plan, the
Company will pay the Employee’s COBRA premium for any applicable health or
dental insurance, if he is eligible to elect COBRA continuation coverage; (C)
75% of his then-current Target Bonus payable in a lump sum; and (D) all unvested
restricted stock, stock options and other equity incentives awarded to the
Employee by the Company will become immediately and automatically fully vested
and exercisable (as applicable).
-4-



--------------------------------------------------------------------------------



6.6. Employee shall not be entitled to receive the Severance Payment or Change
of Control Severance Payment unless and until Employee executes, and does not
revoke as permitted by law, a release in a form reasonably acceptable to the
Company that unconditionally releases, waives, and fully and forever discharges
the Company and its past and current shareholders, directors, officers,
employees, and agents from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, including without
limitation, any claims relating to or arising out of Employee’s employment with
the Company, claims arising under the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, or the
Civil Rights Act of 1991, or claims arising under the applicable state fair
employment laws, but excluding any rights of Employee under any remaining stock
option agreements (if any) or other agreements relating to equity in the Company
and Employee’s right to indemnification from the Company in respect of his
services as a director, officer or employee of the Company or any of its
Affiliates. The release shall also contain customary non-disparagement covenants
by Employee. Employee’s right to receive the Severance Payment or Change of
Control Severance Payment is conditioned upon Employee’s performance of the
obligations and covenants contained in this Employment Agreement, the Covenants
Agreements (as defined below) and any other agreement between Employee and the
Company. In the event of any material breach of any such obligations during or
after payment of the Severance Payment or Change of Control Severance Payment,
the Company may cease to make any remaining payments.
6.7. Notwithstanding anything in this Agreement to the contrary, all payments to
be made upon a termination of employment under this Agreement will only be made
upon a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986 (the “Code”). To the maximum extent permitted
under Section 409A of the Code and its corresponding regulations, the cash
severance benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under Section 409A of the Code
and the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). For
purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments to Employee will be deemed a
separate payment. In addition, to the extent compliance with the requirements of
Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to avoid
the application of an additional tax under Section 409A of the Code to payments
due to Employee upon or following his “separation from service”, then
notwithstanding any other provision of this Agreement (or any otherwise
applicable plan, policy, agreement or arrangement), any such payments that are
otherwise due within six months following the Employee’s “separation from
service” will be deferred without interest and paid to Employee in a lump sum
immediately following such six month period. This paragraph should not be
construed to prevent the application of Treas. Reg. § 1.409A-1(b)(9)(iii) (or
any successor provision) to amounts payable hereunder. For purposes of the
application of Section 409A of the Code, each payment in a series of payments
will be deemed a separate payment.
7.Noncompetition; Nonsolicitation; Confidential Information, etc.
7.1. Employee acknowledges and agrees that Employee is bound by the Employment
Non-Competition Agreement entered into at his commencement of employment (the
“Non-Competition Agreement”), which shall continue in full force and effect.
7.2. Employee acknowledges and agrees that Employee is bound by the Employee
Nondisclosure and Business Ideas Agreement dated as of Employee’s commencement
of employment (together with the Non-Competition Agreement, the “Covenants
Agreements”), which shall continue in full force and effect.
8.Indemnification. Subject to the Company’s Articles of Incorporation and
Bylaws, the Company shall indemnify Employee to the fullest extent permitted by
law against all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ fees, judgments, fines, penalties, and amounts paid in
settlement) reasonably incurred by Employee in connection with any “Proceeding”
(as defined herein). For the purposes of this Section 8, a “Proceeding” shall
mean any action, suit or proceeding, whether civil, criminal, administrative or
investigative, in which Employee is made, or is threatened to be made, a party
to, or a witness in, such action, suit or proceeding by reason of the fact that
he is or was an officer, director or employee of the Company or is or was
serving as an officer, director, member, employee, trustee or agent of any other
entity at the request of the Company.
-5-



--------------------------------------------------------------------------------



9.Golden Parachute Tax Provisions.
9.1. In the event that the Company or any of their Affiliates undergoes a Change
of Control prior to the time that it (or any Affiliate that would be treated,
together with the Company, as a single corporation under Section 280G of the
Code and the regulations thereunder) has stock that is readily tradeable on an
established securities market (within the meaning of the Section 280G of the
Code and the regulations thereunder), if the payments or benefits provided under
this Agreement, either alone or together with other payments or benefits which
Employee receives or is entitled to receive from the Company or any of its
Affiliates, would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, the following provisions shall apply:
9.1.1. The Company or any of applicable Affiliates will cooperate in good faith
with Employee such that any such payments or benefits will not be deemed an
“excess parachute payment” within the meaning of Section 280G of the Code.
9.1.2. In the event that any payments or benefits (whether payable pursuant to
this Agreement or otherwise) to Employee could be exempt from Section 280G of
the Code if the shareholder approval requirements under Section 280G(b)(5) of
the Code and the regulations thereunder were met, such payments will be
conditioned on shareholder approval in accordance with Section 280G(b)(5)(B) of
the Code and regulations thereunder and the Company or any of its applicable
Affiliates agrees to use best efforts to seek to obtain such shareholder
approval. The actions of the Company or any of its applicable Affiliates
pursuant to this provision are not intended to bind, nor shall be construed as
binding, the shareholders of the Company or any of its applicable Affiliates.
9.2. In the event that the Company or any of its applicable Affiliates undergoes
a Change of Control at such time that it (or any Affiliate that would be
treated, together with the Company, as a single corporation under Section 280G
of the Code and the regulations thereunder) has stock that is readily tradeable
on an established securities market (within the meaning of the Section 280G of
the Code and the regulations thereunder), if the payments or benefits provided
under this Agreement, either alone or together with other payments or benefits
which Employee receives or is entitled to receive from the Company or any of its
applicable Affiliates, would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, Employee shall be entitled to receive (i)
an amount limited so that no portion thereof shall fail to be tax deductible
under Section 280G of the Code or subject to an excise tax under Section 4999 of
the Code (the “Limited Amount”), or (ii) if the amount otherwise payable
hereunder together with other payments or benefits which Employee receives or is
entitled to receive from the Company or any of its applicable Affiliates
(without regard to clause (i)) reduced by all taxes applicable thereto
(including, for the avoidance of doubt, the excise tax imposed by Section 4999
of the Code) would be greater than the Limited Amount reduced by all taxes
applicable thereto, the amount otherwise payable hereunder together with other
payments or benefits which Employee receives or is entitled to receive from the
Company or any of its applicable Affiliates.
10.In the event that any payments under this Agreement or otherwise are required
to be reduced as described in this Section 9, the adjustment will be made,
first, by reducing the cash severance, if any, due to Employee pursuant to
Section 6; second, if additional reductions are necessary, by reducing the
payments due to Employee under Section 6.5(C) (Target Bonus) and third, if
additional reductions are still necessary, by eliminating the accelerated
vesting of equity-based awards, starting with those awards for which the amount
required to be taken into account under the Section 280G of the Code rules is
the greatest; provided, that in all events, such reductions shall be done in a
manner consistent with the requirements of Section 409A of the Code, to the
extent applicable.
11.Miscellaneous.
11.1. Binding Nature of Agreement. This Agreement shall be binding upon the
Company and shall inure to the benefit of the Company, its Affiliates,
successors and assigns, including any transferee of the business operation, as a
going concern, in which Employee is employed and shall be binding upon Employee,
Employee’s heirs and personal representatives. None of the rights or obligations
of Employee hereunder may be assigned or delegated, except that in the event of
Employee’s death or Disability, any rights of Employee hereunder
-6-



--------------------------------------------------------------------------------



shall be transferred to Employee’s estate or personal representative, as the
case may be. The Company may assign its rights and obligations under this
Agreement in whole or in part to any one or more Affiliates or successors. Any
entity into which the Company is merged or with which the Company is
consolidated or which acquires the business of the Company or the business unit
in which Employee is to be principally employed shall be deemed to be a
successor of the Company for purposes hereof.
11.2. Entire Agreement. This Agreement, including the Covenants Agreements,
contains the entire understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, including without limitation, the Prior Agreement. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. Notwithstanding the foregoing,
nothing herein shall limit the application of any generally applicable Company
policy, practice, plan or the terms of any manual or handbook applicable to the
Company’s employees generally.
11.3. Notices. All notices, requests, consents, and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, or mailed
first-class, postage prepaid, by registered or certified mail (notices sent by
mail shall be deemed to have been given on the third day after the date sent),
or by nationally recognized overnight carrier(notices sent by overnight shall be
deemed to have been given on the day after the date sent) or by confirmed
facsimile or electronic mail transmission with a hard copy deposited in first
class mail the same day or the following day, as follows (or to such other
address as either party shall designate by notice in writing to the other):
If to Company:
Ocugen Inc.
Five Great Valley, Suite # 160
Malvern, PA 19355
Attention: Shankar Musunuri
If to Employee, to the address on file with the Company.
11.4. Governing Law; Forum. This Agreement shall be governed by the laws of
Delaware.
11.5. Headings. The article and section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
11.6. Amendment. This Agreement may be amended, modified, superseded, canceled,
renewed, or extended and the terms or covenants of this Agreement may be waived,
only by a written instrument executed by both of the parties, or in the case of
a waiver, by the party waiving compliance.
11.7. Waiver. The failure of either party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
11.8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which taken
together shall constitute one and the same instrument.
[signature page follows]




-7-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
COMPANY:
OCUGEN, INC.

By:/s/ Shankar MusunuriShankar Musunuri
Its: Chairman and CEO

EMPLOYEE:

/s/ Vijay TammaraName: Vijay Tammara





[Signature Page to Employment Agreement]

